FINAL REJECTION
	Applicants arguments filed 08/31/2022 have been fully considered but they are not persuasive for reasons as detailed below. 

The prior art rejections are maintained or modified as follows:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. More specifically, it is unclear and additionally lacking in the written description requirement as it pertains to the base, what constitutes the first portion and the second portion of the non-arcuate bottom profile and therefore unclear and indeterminable if the first portion is substantially orthogonal to at least one of said at least two sides of the base. The written disclosure makes not mention of a first portion or a second portion, nor the first portion being orthogonal at least one of two sides of the base. Furthermore, during the course of discussion during the examiner interview we discussed language more related to the base being discontinuous and having discontinuities. Examiner advises the inclusion of claim language that defines actual structural elements to distinguish the claimed invention from the prior art, that is described in the specification and can be referenced in the illustrated drawings.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rosen (US-3315807).

Referring to claims 1-19. Rosen discloses a “Sifter Toy”. See Figs. 1-8 and respective portions of the specification. Rosen further discloses a sorter comprising: a housing (12) having at least two sides (See Fig. 6) and a base (16); and at least one tray (14) comprising a perforated surface (58, 58A), said at least one tray adapted to be selectively supported by a complimentary geometry of said at least two sides of said housing; wherein said base comprises a first portion and a second portion; and wherein said base is other than substantially planar. Rosen discloses wherein the base comprises an arc and wherein the first and second portion are arced (See at least Figs. 1-2). Rosen doesn’t disclose wherein the base comprises a discontinuity or wherein the discontinuity is at a common edge of said first portion and second portion. It should be noted as disclosed above that Rosen discloses a base comprising a first and second portion that is other than substantially planar. It should further be noted that it would have been obvious matter of design choice to make the base comprise a discontinuity at a common edge of the first and second portion since applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and is merely a matter of design option when the general knowledge in the relevant field of the art is used. Moreover, thee variation of having the first portion arced or the second portion arced are predictable to one of ordinary skill in the art. See MPEP 2143. Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications would be well within this skill level. Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify the invention of Rosen as is well known in the art. Further, Examiner notes that Applicant has used “wherein” clauses dependent claims that do not appear to limit the claims to a particular structure (See claim 10). See MPEP 2111.04. Indeed, these clauses resemble functional limitations and Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed. See MPEP 2112.02, 2114. Here, the device cited above is certainly capable of sorting objects.

Conclusion

Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above. Applicants’ amendment necessitated any new grounds of rejection present in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653